Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-19-00739-CR

                                              Levi L. ROSS,
                                                Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018CR7408
                                Honorable Laura Parker, Judge Presiding 1

PER CURIAM

Sitting:            Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice

Delivered and Filed: December 4, 2019

DISMISSED

           The clerk’s record has been filed in this case. The clerk’s record contains the trial court’s

Rule 25.2 certification, which does not show appellant has the right of appeal. See TEX. R. APP. P.

25.2. We issued an order notifying appellant that this appeal would be dismissed within 30 days

of the order if two conditions were met: (1) a certification or amended certification showing

appellant has the right of appeal has not been made part of the record; and (2) the trial court’s

certification is not defective. See id. R. 25.2(d) (requiring us to dismiss a criminal appeal if a


1
    Sitting by assignment.
                                                                                       04-19-00739-CR


certification that shows the defendant has the right of appeal has not been made part of the record).

Because no amended certification showing appellant has the right of appeal has been made part of

the appellate record, the only issue is whether the trial court’s certification is defective in the

notification of the defendant’s appellate rights. See Dears v. State, 154 S.W.3d 610 (Tex. Crim.

App. 2005) (holding court of appeals must determine whether the certification is defective).

       The trial court’s certification states this is a plea bargain case and the defendant has no

right of appeal. See R. 25.2(a); see also TEX. CODE CRIM. PROC. ANN. art. 44.02. The clerk’s record

establishes the punishment assessed by the trial court does not exceed the punishment

recommended by the prosecutor and agreed to by the defendant in the plea bargain agreement. See

R. 25.2(a). The clerk’s record also does not show the trial court granted appellant permission to

appeal or contain any matters that were raised by written motion and ruled on before trial. See id.

Appellant’s counsel has not represented to this court that the trial court’s certification is defective

in the notification of the defendant’s appellate rights. We conclude the trial court’s certification is

not defective in its notification of the defendant’s appellate rights. Accordingly, we must dismiss

this appeal. See id. R. 25.2(d).

                                                   PER CURIAM
DO NOT PUBLISH




                                                 -2-